DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

      DR. MASSOOD JALLALI and FALLON RAHIMA JALLALI,
                        Appellants,

                                     v.

MESLISSA ANN GIASI, KASS SHULER, P.A., MICHAEL KASS, JAMES
            M. SHULER and JOHN and JANE DOE,
                         Appellees.

                              No. 4D19-1639

                              [April 23, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jack B. Tuter, Judge; L.T. Case No. CACE 16009358.

  Eugene Steel, Fort Lauderdale, and Carolyn N. Budnik of Carolyn N.
Budnik, PLLC, Fort Lauderdale, for appellants.

  Scott A. Cole of Cole, Scott & Kissane, P.A., Miami, for appellees.

PER CURIAM.

  Affirmed.

WARNER, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.